Citation Nr: 1636350	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Vale, Senior Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1966 to January 1970.

This matter initially came to the Board of Veterans/ Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in January 2011 when it was remanded for additional development.  This matter was again before the Board February 2014 and remanded for review of pertinent evidence received at the RO/AMC on February 14 2012 that was not considered by the RO/AMC and thus was not properly before the Board.  After weighing this new pertinent evidence the RO/AMC issued a new SSOC.

The Veteran had previously presented testimony at a Board hearing in August 2010.  A transcript the hearing is associated with the Veterans claims folder. On May 2016, the Veteran was informed that the Veterans Law Judge who conducted the August 2010 hearing is no longer at the Board.  He was informed of his right to a new hearing in accordance with 38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707. In correspondence received in June 2016, he declined another hearing. The Veteran's hearing request is now considered withdrawn, and the case will be decided on the evidence of record. 

FINDINGS OF FACT

1.  The Veteran served at the Takhli Royal Thai Air Force Base (RTAFB) from December 1966 to January 1968.

2.  The Veteran has presented a credible account of duty assignments that required him operate in the outer perimeter of the Takhli RTAFB..

3.  The Veteran's diagnosed type II diabetes mellitus is presumed to be related to his in-service exposure to herbicide agents. 

CONCLUSION OF LAW

The criteria for service connection of diabetes mellitus, type II, are met.  
38 U.S.C.A. §§ 1110 , 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for service connection for type II diabetes mellitus has been granted, as discussed below.  Any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005),  rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 , 1131 (West 2014); 38 C.F.R. § 3.303.

Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam. Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307 (a)(6)(iii) (2015); Haas v. Peake, 525 F.3d 1168  (Fed. Cir. 2008); 66 Fed. Reg. 23,166  (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including Type II diabetes mellitus, are presumed to be due to chemical herbicide exposure.  38 C.F.R. §§ 3.307 3.309 (e) (2015).

Service personnel records confirm that the Veteran was stationed at the Takhli RTAFB from December 1966 to January1968 and served as an Aerospace Ground Equipment Repairman at the rank of A2C.  His performance report shows that in this capacity he, "[t]roubleshoots, repairs, and replaces major components on all assigned Aerospace Ground Equipment such as engine changes, generator changes and technical order compliances."   He states that repaired bomb lifts and stood guard duty in the bomb decks along the perimeter of the Takhli RTAFB during service as a junior Airman.

In this regard, there have been important changes in the protocols involved with VA's development of claims based on alleged exposure to dioxin-based herbicides in Thailand.  A May 2010 VA Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam War era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The report observes that some evidence indicates that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides. 

Thus, according to the VA Compensation and Pension Service, when herbicide-related claims involving Thailand service are received, VA personnel should evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including at Takhli, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.

The Veteran is competent to report the geographical locations where he was stationed during military service.  He has presented credible oral and written testimony that, during his posting at the Takhli RTAFB, he was assigned to work in areas that were in close proximity to the airbase perimeter while pursuing his military duties.  Specifically, he describes performing security patrols along the defoliated perimeter of the base.  Such is certainly plausible.  There is nothing in the record that impugns this history.  Indeed, his performance report even states that he "willingly and without complaints accepts all tasks given to him.  As such, pursuant to M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), his exposure to dioxin-based chemical herbicides during active duty is conceded. 

VA medical records associated with the Veteran's claim establish that he has a current diagnosis of insulin-dependent Type II diabetes mellitus.  As the regulations recognize this disease as being presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. § 3.309 (e)), his claim for service connection for Type II diabetes mellitus is therefore granted. Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.


____________________________________________

MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


